Title: To Benjamin Franklin from Roze de Chantoiseau, 8 February 1783
From: Roze de Chantoiseau, ——
To: Franklin, Benjamin


Monsieur
Ce 8 fer. 1783.
Jai Lhonneur de vous adresser cyjoint Le Plan de Banque Generale de Credit Public, qui a fait hier Le Sujet de notre entretien.

Je n’entrerai point Monsieur, dans de nouveaux details sur les produits immenses qui peuvent et doivent necessairement resulter de ce nouvel Etablissemt. Vous en connoissés comme moi toutes les ressources et ne sentés pas moins la necessité d’en tenir caché le grand ressort et faire quil ne soit connû que de Ceux qui seront en quelque sorte initiés dans Le Sacré mistere.
Je sens bien que de proposer de Liquider toutes Les dettes d’un Etat Sans en alterer les revenus, et d’en augmenter les revenus Sans en aggraver les charges paroitra une assertion hazardée et invraisemblable a quiconque ne Sera pas dans la Confidence; Mais qu’importe pourvû que l’on ne promette que ce qu l’on poura tenir, et que l’on tienne ce que l’on aura promis aussi inviolablement, et aussi constamment que les sentimens de respect et d’attachement avec les quels je Suis et Vous promets d’etre toute ma vie Monsieur Votre tres humble et tres obeissant serviteur
Roze DE CHANTOISEAU
